02/03/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0330


                                      DA 20-0330
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

 BRADLEY MEFFORD,

              Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on Friday,
April 8, 2022, at 10:30 a.m. in the Strand Union Building, Ballroom A on the campus of
Montana State University, Bozeman, Montana, with an introduction to the oral argument
beginning at 10:00 a.m.
       IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
       Counsel should be mindful of the provisions of M. R. App. P. 17(6).
       The Court will not entertain any motions to reschedule.
       The Clerk of this Court is directed to provide a copy of this Order to all counsel of
record, to Acting Dean Cathay Y. N. Smith, Alexander Blewett III School of Law,
University of Montana, to Professor Anthony Johnstone, Alexander Blewett III School of
Law, University of Montana, to James W. Stordahl, Court Administrator of the Eighteenth
Judicial District, to Anne Tremper, Pre-Law Advisor, Montana State University, to John
Mudd, Executive Director, State Bar of Montana, and to the Honorable Kurt Krueger,
District Judge.



                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   February 2 2022